DECISION
The plaintiff in this case claims ownership of four pieces of land known as MAIA, LOTOPA, AFAGA and LEONEULI, situated in the county of Fitiuta. The defendant Togia opposes the claim of Tupuola and asserts that Togia and his ancestors have owned the four pieces of land for many years; that the plaintiff, his relatives and ancestors have been allowed to use the four pieces of land by the permission of Togia and his ancestors, but that Tupuola has wrongfully asserted ownership of the lands in dispute.
The evidence presented by each side shows many discrepancies and contradictions. It is admitted by Togia,that the ancestors of Tupuola have been buried on some of the lands, and Togia has attempted to explain this proof of ownership by asserting that Togia’s ancestor ordered Tupuola’s ancestors to be interred in the land of Togia. Togia testified that he returned to Manua in 1893 after an absence of four years in the Malua School, Upolu Island, and Tupuola’s relatives were then using the land; that they continued to use the lands for a period of twelve years, two years longer than is required by the law of adverse posses*271sion, until 1905- when Togia attempted to expel them from the land.
The testimony of Togia in his own behalf was, on the whole, weak and unconvincing. However the evidence regarding the transfer of a portion of the land LOTOPA by Togia to Taua places that piece of land in a different class from the other pieces of land, viz., MAIA, AFAGA and LEONEULI.
This transfer was admitted by Tupuola and he likewise admitted that Togia was the person who made the transfer to Taua of a portion of the land LOTOPA. In the opinion of the Court this proof of ownership establishes Togia’s title to the land LOTOPA.
Upon consideration of the evidence the court finds that the plaintiff Tupuola is the owner of the following three pieces of land, MAIA, AFAGA and LEONEULI, and that Togia is the owner of the land LOTOPA.
Let a decree issue accordingly.
Costs of court $35.00 will be assessed against both parties in equal shares, $17.50 to be paid by Tupuola and $17.50 to be paid by Togia.